

116 HR 6277 IH: Fairness for Families of Fallen Sailors Act
U.S. House of Representatives
2020-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6277IN THE HOUSE OF REPRESENTATIVESMarch 13, 2020Ms. Escobar (for herself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 46, United States Code, to provide for a cause of action by the family of a military service member who dies from an accident on the high seas, and for other purposes.1.Amendments to title 46(a)Short titleThis Act may be cited as the Fairness for Families of Fallen Sailors Act. (b)In generalChapter 303 of title 46, United States Code, is amended—(1)by redesignating section 30308 as section 30309; and(2)by inserting after section 30307 the following:30308.Death of a member of the Armed Forces from an accident on the high seas.(a)DefinitionIn this section, the term nonpecuniary damages means damages for loss of care, comfort, or companionship.(b)Military service membersIn an action under this chapter, if the death of a member of the Armed Forces resulted from an accident occurring on the high seas beyond 12 nautical miles from the shore of the United States while the decedent was serving aboard a United States military vessel, the personal representative of the decedent may bring a civil action in admiralty or at law against the person or vessel responsible. The action shall be for the exclusive benefit of the decedent’s spouse, parent, child, dependent relative, or estate. Compensation is recoverable for nonpecuniary and pecuniary damages.(c)Jury trialA claim under this section may be tried with a jury.(d)Effective dateThe amendments made by subsections (a), (b), (c), and (d) shall apply to any death occurring after January 1, 2017.(e)Government immunityNothing in this Act shall be construed to affect any existing laws or doctrines establishing governmental immunity from tort-based claims..(c)Clerical amendmentThe analysis at the beginning of such chapter is amended—(1)by redesignating the item relating to section 30308 as the item relating to section 30309; and(2)by inserting after the item relating to section 30307 the following:30308. Death of a member of the Armed Forces from an accident on the high seas..